229 S.W.3d 256 (2007)
Patty NITSCHE, Appellant,
v.
P.D. KIRCHER and Osage Valley Electric Cooperative, Respondents.
No. WD 67068.
Missouri Court of Appeals, Western District.
June 19, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Larry D. Coleman, Raytown, MO, for appellant.
Craig S. Johnson, Jefferson City, MO, for respondents.
Before NEWTON, P.J., BRECKENRIDGE and ELLIS, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
Patty Nitsche appeals the trial court's judgment granting summary judgment in favor of P.D. Kircher and Osage Valley Electric Cooperative. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).